First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and the species: 
    PNG
    media_image1.png
    107
    369
    media_image1.png
    Greyscale
in treating phenylketonuria (PKU) in the reply filed on October 28, 2022 is acknowledged.

Based on applicant’s election, claims 1 and 22-24 stand withdrawn from further consideration as being drawn to a nonelected invention.  Claims 56-70 will be examined according to MPEP § 803.02.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See for example, paragraphs [0887] and [0891].
The use of the term ATUPLE™, STEMFECT™, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating PKU, does not reasonably provide enablement for delaying the onset of (preventing)/inhibiting progression of PKU.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary.  When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue experimentation.
Briefly, the instant claims are drawn to a method of treating, preventing, or delaying the onset and/or progression of PKU” in a human subject in need thereof.  The present specification defines “treating” as:

    PNG
    media_image2.png
    297
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    57
    308
    media_image3.png
    Greyscale

As defined by the present specification, “treating” is inclusive of administration to a subject who does not exhibit signs of a disease, disorder,…., etc., i.e., prevention/cure and, thus, the claim is interpreted to mean that the disease will entirely cease to manifest after administration of the compound.  Applicant has not demonstrated curing/preventing of PKU in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compositions instantly claimed and curing of PKU.
While the Applicants might be enabled for treatment, the Applicants are not enabled for curing of PKU in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually cures PKU.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.
Note:  It is suggested the phrase “treating, preventing, or delaying the onset and/or progression” be rewritten as “amelioration”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 56 and 58-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claims 56, 58 and 60 are of indeterminate scope for more than one reason.
Defining a disease(s) by its (their) underlying cause, i.e., expressing a phenylalanine hydroxylase or reducing phenylalanine blood level or increasing PAH activity, renders the scope of the intended uses indeterminate since the claim language may read on diseases not yet known to be caused by or affected by such action or in ways not yet understood.  Additionally, determining whether a given disease responds or not to such a mode of action involves much experimentation since a negative response from one patient does not mean the drug is not useful as no drug has 100% effectiveness.  Thus, what "success rate" determines if a particular compound is effective and how many patients (and dosage regimens) need to be tested.  The test for determining compliance with 35 USC 112, second paragraph, is whether Applicant has clearly defined “their” invention not what may be discovered by future research as this type of claim language clearly requires.
Apart from phenylketonuria (PKU), it is unclear who would be a “human subject in need thereof”;
Claims 59 and 61 recite the limitation "the Phe" or "the level of PAH activity", respectively.  There is insufficient antecedent basis for these limitations in the 
claims.  Note:  Parent claim 56 does not recite “Phe” or “PAH activity”; and
Claims 63 and 65 recite the term “analogue”.  It is a relative term which renders the claims indefinite.  The term is not understood in the art to have any finite limit in scope, and the disclosure does not provide a limiting definition of the term.  Such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further, the number of potential analogues and the nature of the steps required to obtain them have no clear boundary, making the term “analogue” not only overbroad, but intrinsically amorphous.
For these reasons, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 56-70 are rejected under 35 U.S.C. 103 as being unpatentable over 
DeRosa et al. (US 9,522,176) in view of Martini et al. (US 11,001,861) and Lachmann (Ther. Adv. Endocrin. Meta., 2011).
DeRosa et al. teaches mRNA therapy for treatment of phenylketonuria (PKU) (see the entire article, especially Abstract).  The reference teaches
The mRNA encodes for phenylalanine hydroxylase (PAH); 
reduction of the intensity, severity or frequency of PKU;
encapsulation in a liposomal delivery vehicle, for example, a lipid nanoparticle, to protect the nucleic acid from the environment which may contain enzymes or chemicals that degrade nucleic acid, etc.;
administration via various routes of administration including intravenously and subcutaneously;
expression of PAH protein is detectable in liver, kidney, etc.;
increased in serum PAH protein levels;
reduction of phenylalanine levels in a biological sample, i.e., serum, plasm or urine sample; and
tetrahydrobiopterin as a potential therapy for PKU (see col. 1, lines 35-65; col. 3, lines 57-64; col. 4, lines14-65; col. 5, lines 32-39; col. 11, lines 7-45; col. 12, lines 35-40; col. 15, line 60 – col. 16, line 56; col. 28, lines 3-15; col. 29, lines 37-43; col. 33, lines 2-9; claims 1-2).

The instant claims differ from the reference by reciting (i) a lipid nanoparticle comprising the claimed compounds and (ii) co-administering with sapropterin.
However, 
Martini et al. teaches lipid nanoparticles useful for delivery of mRNA comprising the claimed compounds, such as:

    PNG
    media_image4.png
    133
    412
    media_image4.png
    Greyscale
 (see the entire article, 
especially col. 9, line 1 – col. 23, line 27; col. 165, line 12 – col. 176, line 6; col. 182, line 24 – col. 252; col. 185/186, compound 18); and
The art teaches the use of tetrahydrobiopterin (see DeRosa) and sapropterin (see Lachmann, 2011, especially Abstract) for treating PKU.

Based on the teachings of the art, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that the lipid nanoparticle delivery system of Martini would be useful in delivery of mRNA encoded for PAH and, thus, useful in treating PKU as taught by DeRosa.  
As recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
Here, 
DeRosa teaches the use of mRNA therapy, wherein the mRNA encodes for phenylalanine hydroxylase (PAH) for treatment of PKU and 
Martini teaches the delivery of mRNA utilizing a lipid nanoparticle delivery system comprising the claimed compound.
Therefore, the use of the lipid nanoparticle of Martini for the delivery of mRNA encoding for PAH for use in treating PKU would have been obvious to the skilled artisan 
in the art at the time of the present invention.  
Said skilled artisan would also have had the reasonable expectation of the use of tetrahydrobiopterin or sapropterin in said mRNA therapy would also result in treating PKU.  As recognized by MPEP § 2144.06(I):

    PNG
    media_image5.png
    325
    639
    media_image5.png
    Greyscale

As noted above, the idea to combine flows logically from them having been individually taught in the prior art for treatment of PKU.
For these reasons, the claimed invention is rendered prima facie obvious.

Other Matters
It is suggested applicant amend the claimed invention to incorporate the composition of claim 1.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628